Title: To James Madison from Philip Norborne Nicholas, 23 May 1800
From: Nicholas, Philip Norborne
To: Madison, James


Dear Sir
Richmond May 23d 1800.
Mr Macons return to Orange affords me an opportunity of mentioning to you a subject, in which I cannot but feel an interest. Since the assembly rose the executive have appointed me to the office of Attorney General. My acquaintance in the country is not extensive and I must depend upon my friends making my pretensions known to the members of the legislature. If it is compatible with your ideas of delicacy & propriety to render me this service; I shall esteem it an act of friendship, & shall endeavor by the greatest exertion in discharging the duties of the office with zeal & fidelity to merit the confidence of my Country. Excuse me for mentioning this subject to you Sir, & be assured that it results from the sincerety of my confidence and regard.
Philip Norborne Nicholas
